     Case 3:18-cv-01745-BAS-AHG Document 74 Filed 06/10/20 PageID.2127 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BLACK MOUNTAIN EQUITIES and                          Case No: 18-cv-1745 BAS (AHG)
      GEMINI SPECIAL OPPORTUNITIES
12
      FUND, LP,
13                                       Plaintiffs,       ORDER SETTING BRIEFING
                                                           SCHEDULE ON PLAINTIFFS’
14    v.                                                   MOTION FOR SUMMARY
15                                                         JUDGMENT
      PLAYERS NETWORK INC.,
16                                     Defendant.
17
18
19             On June 9, 2020, Plaintiffs filed a motion for summary judgment. (ECF No. 73.)
20    Plaintiffs noticed their motion for July 6, 2020. This is a violation of this Court’s standing
21    orders which require parties filing a noticed motion to choose a hearing date of any Monday
22    between 30 and 60 days from the motion’s filing date. The Court therefore notices
23    Plaintiffs’ motion for July 13, 2020. Any opposition to the motion is due by June 29, 2020
24    and any reply is due by July 6, 2020. No oral argument will be held unless ordered by the
25    Court.
26             IT IS SO ORDERED.
27    DATED: June 10, 2020
28

                                                       1
